Title: To George Washington from Major John Clark, Jr., 30 December 1777
From: Clark, John Jr.
To: Washington, George

 

sir
[Newtown, Pa.] 30th Decr 1777

The bearer Christian Bittinger with whom I am nearly connected has been in the service near three Years, during which time he has found himself in Cloathes for the most part—he has been with Colonel Morgan to the Northward, & is desirous of going home on furlough the Col. has this morning wrote me that his conduct merits one, but he was fearful if he granted it that others wou’d expect the like favor. As my Boy is Deserted & I’ve no one to take my Horse & Portmanteau home, & the bearer wants to go with me must beg your Excellency to grant him one, & he shall return as soon as ’tis expired—he has never been absent since his enlistment—as I shall bear his expences ’twill ease his pocket—& indeed walking wou’d wear out his Shoes which at present is a scarce article—your kind compliance with this request will not only lay him under many obligations but me also which as well as many other’s shou’d any thing ly in my line of life to make a proper return off, no person will be more grateful than your Excellency’s Obedt Hble servt

Jno: Clark Junr


P.S. I expect another Spy to Day shou’d he have any thing worth communicating it shall be forwarded The Enemy have a great deal of Wood cut on this side Schuylkill & may be easily burned.

